Filed 12/16/15 In re A.W. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re A.W., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F071579

         Plaintiff and Respondent,                                               (Super. Ct. No. 503257)

                   v.
                                                                                         OPINION
A.W.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Valli K.
Israels, Judge.
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Kane, Acting P.J., Peña, J. and Smith, J.
         The court continued appellant A.W. as a ward of the court after it sustained
allegations charging appellant with first degree burglary. Following independent review
of the record pursuant to People v. Wende (1979) 25 Cal.3d 436, we affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
         On the morning of March 14, 2015, Rosa Carrillo was driving with her husband
Simon when they saw a light-skinned male and a dark-skinned male jump over a fence
into Teresa Ovalle’s backyard. The dark-skinned male was shorter and was wearing
black shorts. The light-skinned male was wearing a black “hoodie” sweater and beige
pants. Rosa called her sister-in-law and told her to call the police. After parking the car
and getting out, Rosa heard a “scrunching sound” as if pressure was being applied to
something. Then she saw the light-skinned male inside Ovalle’s backyard by the garage,
and he may have seen her. The light-skinned male turned around and got out of the
backyard by jumping over the fence and he was followed by the dark-skinned male.
         The Carrillos followed the two males by car for a few minutes until Rosa saw a
police officer and flagged him down. They let the officer know where the suspects went
and then went home. Later that morning an officer drove the Carrillos to where the two
males had been detained and they each identified them as the two males whom they had
seen jump the fence to Ovalle’s backyard.1
         Modesto Police Officer David Watson responded to Ovalle’s house. He found the
door to the kitchen ajar with a milk crate holding it open. He also found pry marks on the
door that leads from the backyard to the garage and on the door that leads from the
garage to the kitchen and that a lock on the inside part of the door to the kitchen had been
forced open and the screws pulled out from the door. The pry marks on the doors
matched a crowbar belonging to Ovalle that was found in the backyard.


1        Simon identified appellant in court as one of the males he saw jumping over the
fence.


                                              2.
       On March 17, 2015, the district attorney determined that appellant was not eligible
for deferred entry of judgment. The district attorney also filed a petition charging
appellant with first degree burglary.
       On April 13, 2015, appellant’s jurisdictional hearing in this matter began. On
April 16, 2015, the court denied appellant’s motion to dismiss. After the defense rested,
the court sustained the first degree burglary charge.
       On May 4, 2015, the court committed appellant to juvenile hall for 380 days and
ordered that his probation be terminated once he completed his commitment, because
appellant had turned 18.
       Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Appellant has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                              3.